           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DANIEL CURTIS JOHNSON
ADC #163604                                                  PETITIONER

v.                          No. 5:18-cv-79-DPM

WENDY KELLEY, Director, ADC                                  RESPONDENT

                                  ORDER
     Unopposed recommendation, NQ 23, adopted.                  FED.   R. Crv.
P. 72(b) (1983 addition to advisory committee notes).              Johnson's
petition will be dismissed with prejudice.                 No certificate of
appealability will issue.    28 U.S.C. § 2253(c)(1)-(2).
     So Ordered.


                                    D.P. Marshall Jr.
                                    United States District Judge
